IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,875-01


                    EX PARTE ROBERT DAVID MIELNICKI, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1230331D IN THE 371ST DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to fifteen years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. We remanded this application to the trial court for findings of fact and conclusions of law.

        The trial court determined that Applicant pleaded guilty pursuant to an agreement that his

sentence would run concurrently with federal sentences. The federal judgments require the federal

sentences to begin when the state sentence expires. Applicant is entitled to relief. Ex parte Huerta,
                                                                                                  2

692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in cause number 1230331D in the 371st District Court of

Tarrant County is set aside, and Applicant is remanded to the custody of the Sheriff of Tarrant

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 17, 2015
Do not publish